IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00142-CV
 
Hubert Warren,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 40th District
Court
Ellis County, Texas
Trial Court No. 25048
CR
 

MEMORANDUM  Opinion

 
Appellant Hubert Warren, pro se, purports to be appealing a civil
action from the trial court relating to “Jurisdiction and Venue, Motion for
Mistrial for Abuse of Discretion” filed under the same cause number as his
disposed criminal matter.  See Warren
v. State, 98 S.W.3d 739 (Tex. App.—Waco 2003, pet. ref’d) (trial court
cause no. 25048 CR).
On May 28, 2009, we notified Warren that this court may not have
jurisdiction over this appeal because it appears that he is appealing an
interlocutory, nonappealable order.  See Tex. Civ. Prac.
& Rem. Code Ann. § 51.014 (Vernon 2008) (listing
types of appealable
interlocutory orders).  We stated that the appeal would be dismissed for want
of jurisdiction unless Warren filed within twenty-one days a response showing
grounds for continuing the appeal and he provided the court a copy of the order
or judgment being appealed.  Warren has not done either.
We dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Dismissed
Opinion
delivered and filed July 1, 2009
[CV06]